Exhibit 10.1

Execution Version

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of October 31, 2012, by and among NATIONAL RETAIL PROPERTIES, INC., a
corporation formed under the laws of the State of Maryland (the “Borrower”),
each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Amended and Restated Credit Agreement
dated as of May 25, 2011 (as amended and as in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by inserting the following defined term into
Section 1.1. in the appropriate alphabetical order:

“First Amendment Effective Date” means October 31, 2012.

(b) The Credit Agreement is further amended by deleting the definition of the
term “Extension Notification Date” from Section 1.1.

(c) The Credit Agreement is amended by restating the definitions of “Applicable
Margin”, “Capitalization Rate”, “Facility Fee”, “L/C Commitment Amount”,
“Swingline Commitment Amount” and “Termination Date” in Section 1.1. in their
entireties to read as follows:

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth below (each a “Level”). As of
the First Amendment Effective Date, the Applicable Margin is determined based on
Level 3. Any change in the Borrower’s Credit Rating which would cause it to move
to a different Level shall be effective as of the first day of the first
calendar month immediately following receipt by the Administrative Agent of
written notice delivered by the Borrower in accordance with Section 8.4.(m) that
the Borrower’s Credit Rating has changed; provided, however, if the Borrower has
not delivered the notice required by Section 8.4.(m) but the Administrative
Agent becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes



--------------------------------------------------------------------------------

aware that the Borrower’s Credit Rating has changed. During any period that the
Borrower has received two Credit Ratings, the Applicable Margin shall be
determined by the lower of such two Credit Ratings. During any period that the
Borrower has received three Credit Ratings, the Applicable Margin shall be
determined by the lower of the highest two Credit Ratings. During any period for
which the Borrower has not received a Credit Rating from both of Moody’s and
S&P, the Applicable Margin shall be determined based on Level 5.

 

Level

  

Borrower’s Credit Rating (S&P/Moody’s or equivalent)

   Applicable
Margin   1   

A-/A3 (or equivalent) or better

     1.000 %  2   

BBB+/Baa1 (or equivalent)

     1.075 %  3   

BBB/Baa2 (or equivalent)

     1.175 %  4   

BBB-/Baa3 (or equivalent)

     1.450 %  5   

Lower than BBB-/Baa3 (or equivalent)

     1.750 % 

“Capitalization Rate” means 8.25%.

“Facility Fee” means the percentage set forth in the table below corresponding
to the Level at which the “Applicable Margin” is determined in accordance with
the definition thereof:

 

Level

   Facility Fee  

1

     0.150 % 

2

     0.175 % 

3

     0.225 % 

4

     0.300 % 

5

     0.350 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Facility Fee.

“L/C Commitment Amount” equals $50,000,000.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

“Termination Date” means October 30, 2016, or such later date to which the
Termination Date may be extended pursuant to Section 2.11.

(d) The Credit Agreement is further amended by restating Section 2.11. in its
entirety to read as follows:

 

- 2 -



--------------------------------------------------------------------------------

Section 2.11 Extension of Termination Date.

Subject to the terms of this Section, the Borrower shall have the right,
exercisable one time, to request that the Administrative Agent and the Lenders
extend the Termination Date by one year. The Borrower may exercise such right
only by executing and delivering to the Administrative Agent at least 90 days
but not more than 180 days prior to the current Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall forward to each Lender a copy of the Extension Request delivered to the
Administrative Agent promptly upon receipt thereof. Subject to satisfaction of
the following conditions, the Termination Date shall be extended for one year
effective upon receipt by the Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (c): (a) immediately
prior to such extension and immediately after giving effect thereto, no Default
or Event of Default shall exist, (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party would be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty will be true and correct in all
respects) immediately after giving effect to the requested extension of the
Termination Date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and accurate in all respects)
on and as of such earlier date) and (c) the Borrower shall have paid the Fees
payable under Section 3.6.(d). At any time prior to the effectiveness of any
such extension, upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent a certificate from a Responsible Officer of
the Borrower certifying the matters referred to in the immediately preceding
clauses (a) and (b).

(e) The Credit Agreement is further amended by restating the first sentence of
Section 2.14. in its entirety to read as follows:

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date through and including the date 180 days
prior to the Termination Date to request increases in the aggregate amount of
the Commitments (provided that after giving effect to any increases in the
Commitments pursuant to this Section, the aggregate amount of the Commitments
shall not exceed $1,000,000,000) by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given.

(f) The Credit Agreement is further amended by restating Section 3.6.(d) thereof
in its entirety to read as follows:

(d) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.11., the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee equal to one-fifth of
one percent (0.20%) of the amount of such Lender’s Commitment (whether or not
utilized). Such fee shall be due and payable in full on or before the date that
is 30 days prior to the current Termination Date.

 

- 3 -



--------------------------------------------------------------------------------

(g) The Credit Agreement is further amended by restating Section 4.1.(a) in its
entirety to read as follows:

(a) Capital Adequacy. If any Lender in the Loans determines that compliance with
any law or regulation or Regulatory Change or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender, or any corporation controlling such Lender, as
a consequence of, or with reference to, such Lender’s Commitments or its making
or maintaining Loans below the rate which such Lender or such corporation
controlling such Lender could have achieved but for such compliance (taking into
account the policies of such Lender or such corporation with regard to capital),
then the Borrower shall, from time to time, within 30 calendar days after
written demand by such Lender, pay to such Lender additional amounts sufficient
to compensate such Lender or such corporation controlling such Lender to the
extent that such Lender determines such increase in capital is allocable to such
Lender’s obligations hereunder.

(h) The Credit Agreement is further amended by restating Sections 9.1.(a), (b),
(d), (e), (f) and (h) in their entireties to read as follows:

(a) Maximum Leverage Ratio. The ratio of (i) Total Liabilities to (ii) Total
Asset Value, to exceed 0.60 to 1.00 at any time. For purposes of calculating the
ratio contained in this subsection (a) only, as of any date of determination
“Total Liabilities” shall be adjusted by deducting therefrom the lesser of
(x) the amount of unrestricted cash and cash equivalents in excess of
$30,000,000 and (y) the amount of Total Liabilities that matures within 24
months of such date of determination (such lesser amount is referred to as the
“Total Liabilities Adjustment”). If, as of any date of determination, Total
Liabilities is adjusted as set forth in the preceding sentence, then, as of such
date of determination, “Total Asset Value” shall be reduced by an amount equal
to the Total Liabilities Adjustment.

(b) Minimum Fixed Charge Ratio. The ratio of (i) EBITDA for the fiscal quarter
of the Borrower most recently ended to (ii) Fixed Charges for such period, to be
less than 1.50 to 1.00 at any time.

(d) Unencumbered Interest Ratio. The ratio of (i) Unencumbered NOI to
(ii) Interest Expense in respect of Unsecured Indebtedness of the Borrower and
its Subsidiaries for such period, to be less than 1.75 to 1.00 at any time.

(e) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less than
(i) $1,350,000,000 plus (ii) 80.0% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary after June 30, 2009 (other than
Equity Issuances to the Borrower or any Subsidiary).

(f) Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness of
the Borrower and its Subsidiaries to (ii) Total Asset Value, to exceed 0.40 to
1.00 at any time. For purposes of calculating the ratio contained in this
subsection (f) only, as of any date of determination, “Secured Indebtedness”
shall be adjusted by deducting therefrom the lesser of (x) the amount of
unrestricted cash and cash equivalents in excess of $30,000,000 and (y) the
amount of Secured Indebtedness

 

- 4 -



--------------------------------------------------------------------------------

that matures within 24 months of such date of determination (such lesser amount
is referred to as the “Secured Indebtedness Adjustment”). If, as of any date of
determination, Secured Indebtedness is adjusted as set forth in the preceding
sentence, then, as of such date of determination, Total Asset Value shall be
reduced by an amount equal to the Secured Indebtedness Adjustment.

(h) Industry/Tenant Concentrations. The percentage of Gross Lease Revenues for
any fiscal quarter of the Borrower attributable to (i) Convenience Stores and
Gas Automotive Service Stores to exceed 40.0%; (ii) each other industry,
individually, not specified in the immediately preceding clause (i) to exceed
30.0%; and (iii) any single tenant and its Affiliates to exceed 15.0%; provided,
that, exceeding the limitation contained in this clause (iii) solely as a result
of two or more tenants and/or their Affiliates merging or consolidating into one
Person shall not be deemed to be a violation of this clause (iii).

(i) The Credit Agreement is further amended by deleting Schedule I attached
thereto and replacing it with Schedule I attached hereto.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) A counterpart of this Amendment duly executed by the Borrower, the Parent,
the Administrative Agent and all of the Lenders;

(b) A Guarantor Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor;

(c) Revolving Notes executed by the Borrower, payable to each applicable Lender
(but excluding any Lender that has elected not to receive Notes) and the
Swingline Note executed by the Borrower;

(d) An opinion of counsel to the Borrower and the other Loan Parties addressed
to the Administrative Agent and the Lenders regarding such matters as the
Administrative Agent may reasonably request;

(e) Evidence that all fees payable by the Borrower to the Administrative Agent
and the Lenders in connection with this Amendment have been paid; and

(f) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and

 

- 5 -



--------------------------------------------------------------------------------

binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under (1) the organizational documents of the Borrower or any other Loan
Party, or (2) any indenture, agreement or other instrument to which the Borrower
or any other Loan Party is a party or by which it or any of its respective
properties may be bound, the violation of which indenture, agreement or other
instrument could reasonably be expected to have a Material Adverse Effect; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower or any
other Loan Party, other than in favor of the Administrative Agent for its
benefit and the benefit of the Lenders and the Issuing Bank.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof or will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations and Borrower. The Borrower hereby
reaffirms that the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on and as of the
date hereof with the same force and effect as if made on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Credit Agreement or the other Loan Documents.

Section 5. Reallocations. The Administrative Agent, the Borrower and each Lender
agree that upon the effectiveness of this Amendment, the amount of such Lender’s
Commitment is as set forth on Schedule I attached hereto. Simultaneously with
the effectiveness of this Amendment, the Commitments of each of the Lenders, the
outstanding amount of all outstanding Revolving Loans and the participations of
the Lenders in outstanding Letters of Credit and Swingline Loans shall be
reallocated among the Lenders in accordance with their respective Commitment
Percentages (determined in accordance with the amount of each Lender’s
Commitment set forth on Schedule I attached hereto), and in order to effect such
reallocations, each Lender whose Commitment after giving effect to this
Amendment exceeds its Commitment immediately prior to the effectiveness of this
Amendment (each an “Assignee Lender”) shall be deemed to have purchased all
right, title and interest in, and all obligations in respect of, the Commitments
of the Lenders whose Commitments after giving effect to this Amendment are less
than their respective Commitments immediately prior to the effectiveness of this
Amendment (each an “Assignor Lender”), so that after giving effect to such
reallocation the Commitments of each Lender will be as set forth on Schedule I
attached hereto. Such purchases shall be deemed to have been effected by way of,
and subject to the terms and conditions of, Assignment and Assumptions without
the payment of any related assignment fee, and, except for replacement Revolving
Notes to be provided to the Assignor

 

- 6 -



--------------------------------------------------------------------------------

Lenders and Assignee Lenders in the principal amount of their respective
Commitments as set forth on Schedule I attached hereto, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Lenders and
Assignee Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to any netting effected by the Administrative Agent) with respect to such
reallocations and assignments.

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 7. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated, unless
otherwise specifically stated herein.

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

BORROWER: NATIONAL RETAIL PROPERTIES, INC. By:  

/s/ Kevin B. Habicht

  Name:   Kevin B. Habicht   Title:   Executive Vice President and Chief
Financial Officer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

By:  

/s/ Andrew W. Hussion

  Name:   Andrew W. Hussion   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Eyal Namordi

  Name:   Eyal Namordi   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Ken Carl

  Name:   Ken Carl   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Lori Y. Jensen

  Name:   Lori Y. Jensen   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

ROYAL BANK OF CANADA, as a Lender

By:  

/s/ G. David Cole

  Name:   G. David Cole   Title:   Authorized Signatory

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

SUNTRUST BANK, as a Lender By:  

/s/ Gregory T. Horstman

  Name:   Gregory T. Horstman   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

CITICORP NORTH AMERICA, INC., as a Lender

By:  

/s/ Thomas A. Neville

  Name:   Thomas A. Neville   Title:   Attorney-in-Fact

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:  

/s/ C. William Buchholz

  Name:   C. William Buchholz   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

CAPITAL ONE, N.A., as a Lender By:  

/s/ Frederick H. Denecke

  Name:   Frederick H. Denecke   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement

for National Retail Properties, Inc.]

 

RAYMOND JAMES BANK, N.A., as a Lender

By:  

/s/ James M. Armstrong

  Name:   James M. Armstrong   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 107,500,000   

Bank of America, N.A.

   $ 62,500,000   

PNC Bank, National Association

   $ 50,000,000   

U.S. Bank National Association

   $ 50,000,000   

Royal Bank of Canada

   $ 50,000,000   

SunTrust Bank

   $ 45,000,000   

Citicorp North America, Inc.

   $ 45,000,000   

Branch Banking and Trust Company

   $ 45,000,000   

Capital One, N.A.

   $ 25,000,000   

Raymond James Bank, N.A.

   $ 20,000,000      

 

 

 

Total:

   $ 500,000,000      

 

 

 